John D. Killian, 3rd, Deputy Attorney General, and Anne X. Alpern, Attorney General,
You request advice as to whether, in computing the basic account standard reimbursement fraction in the case of a school district, teaching units shall be based upon enrolled public school pupils only or upon all pupils residing in the district whether they attend public, parochial or private schools.
Section 2501(6) of the Public School Code of 1949 1 requires that each school district’s basic account standard reimbursement fraction be computed annually in the month of December by the Department of Public Instruction and, for the school year 1957-58 and for each year thereafter, specifies that this basic account standard reimbursement fraction shall be computed “by subtracting from five thousand eight hundred dollars ($5800), an amount determined by multiplying the school district’s valuation per district teaching unit by four and three-eights one-thousandths (.004 %), and dividing the difference so obtained by five thousand eight hundred dollars ($5800).”
Section 2501(2) of the act2 definies “teaching units” as follows:
“(2) ‘Teaching Units’ consist of twenty-two (22) high school pupils or thirty (30) elementary school pupils. Fractions thereof shall be fractional teaching units: If a district’s pupil-teacher ratio exceeds thirty-three (33), its district teaching unit shall be obtained by multiplying the total number of all teaching units, as defined above, by thirty-three (33), and dividing the product so obtained by the pupil-teacher ratio of the district.”
*294Your question arises by reason of the fact that elementary and high school pupils referred to in section 2501(2) are not particularly specified to be pupils enrolled in public elementary and high schools. On the basis of this absence of particularization, you inquire whether the legislature intended that all pupils of a district whether enrolled in public, parochial or private schools, must be considered in your department’s calculation of teaching units.
We are of the opinion that the legislature clearly evinced an intention in the Public School Code of 1949, supra, to include only pupils enrolled in the public schools for the purpose of determining teaching units and, hence, the school district’s basic account standard reimbursement fraction.
A brief analysis of several related provisions of the Public School Code of 1949, supra, sustains this conclusion.
In determining the number of district teaching units for purposes of calculating the basic account standard reimbursement fraction, the definition of “teaching units” in section 2501(2) of the code, supra, is not to be used. Section 2501(10) of the code3 specifically provides for this determination in pertinent part as follows:
“. . . A school district’s . . . number of district teaching units for purposes of determination of the basic account standard reimbursement fraction . . . shall be obtained as follows: (i) divide by twenty-two (22) the number of district pupils in average daily membership in a public high school during the preceding school term, (ii) divide by thirty (30) the number of district pupils in average daily membership in a public elementary school during the preceding school *295term, and (iii) add the quotients obtained under (i) and (ii) above, except when the pupil-teacher ratio exceeds thirty-three (33), in which case, the sum obtained under (i) and (ii) above shall be multiplied by thirty-three (33) and the product so obtained shall be divided by the pupil-teacher ratio of the district. ...” (Italics supplied.)
Section 2501(1) of the code4 defines “district pupils” as “all pupils enrolled in the public schools of the Commonwealth.” Section 2501(11) of the code5 defines “actual instruction expense per elementary teaching unit” and “actual instruction expense per secondary teaching unit” in terms of elementary and secondary pupils “educated in the district’s public schools.” The mandates for subsidy payments on account of instruction contained in section 2502 of the code6 are specifically based upon “all pupils, except kindergarten pupils, who are residents of the district and are in average daily membership in the district’s public schools.”
Our conclusion, drawn from a plain reading of the relevant statutory provisions, is amply supported by legislative history. In connection with the Senate debate on House Bill No. 183, which became act no. 391 of the session of 1957, the Act of July 13, 1957, P. L. 864, and which made numerous amendments to section 2501 of the Public School Code of 1949, Sen. Albert R. Pechan stated:7
“I would just like to point out that my home community of Ford City, which is a rural area, has in its public schools eighty-nine teaching units. I am merely *296.talking about a small area. If we added our parochial students, we would have thirty-two more teaching units, which would give us a total of 121 teaching units. However, we are only being reimbursed for eighty-nine because the parochial students are not counted in the school population.” (Italics supplied.)
We are, therefore, of the opinion and you are accordingly advised that in computing the basic account-standard reimbursement fraction in the case of a school district, teaching units shall be based only upon enrolled public school pupils and may not be based upon all pupils residing in the district attending public, parochial and private schools.

. The Act of March 10, 1949, P. L. 30, as amended, 24 PS §25-2501(6).


. Id., 24 PS §25-2501(2).


. Id., 24 PS §25-2501 (10).


. Id., 24 PS §25-2501(1).


. Id., 24 PS §25-2501(11).


. Id., 24 PS §25-2502.


. 1957 Legislative Journal, p. 3520. See also pp. 3385-3390 and pp. 3521-3522.